Citation Nr: 1133706	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

In April 2011, the Veteran's accredited representative raised the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria.  38 C.F.R. § 4.85 (2010).  Evaluations of bilateral defective hearing range based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  An examination for hearing impairment must be conducted by a state-licensed 

audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In this case, the Veteran last underwent a comprehensive VA audiological examination in August 2007.  Since that date, the Veteran has submitted private audiological examination reports dated in February 2008, April 2011, and May 2011.  All three of these private reports show puretone thresholds which are significantly higher, and speech recognition scores which are significantly lower, than those reported in August 2007.  These private reports are evidence that the Veteran's bilateral hearing loss has increased in severity since August 2007.  However, the speech recognition scores were all obtained using the NU6 word list, instead of the Maryland CNC word list.  Accordingly, the private reports are inadequate for the purposes of evaluating the severity of the Veteran's bilateral hearing loss for VA purposes.  Id.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 3.327 (2010).

As a final matter, in May 2011, the Veteran submitted a copy of a May 2011 private audiological examination report to the Board for consideration in conjunction with the issue on appeal.  This document has not been previously reviewed by the RO, and the Veteran did not submit a waiver of RO review along with the report.  In August 2011 the Veteran's representative stated that the April 2011 hearing before the Board "presented useful evidence, since supplemented and all waived."  It is unclear whether this statement constitutes a waiver of RO review of the May 2011 private audiological examination report.  Accordingly, remand of the claim will permit the May 2011 private audiological examination report to be considered by the RO in the first instance, thereby preventing any prejudice to the Veteran.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates 

of treatment for all VA and non-VA health care providers who have treated or examined him for his service-connected bilateral hearing loss.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded an additional VA audiological evaluation to determine the current severity of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz, must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  Following the examination and a review of the evidence of record, the examiner 

must provide a description of the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

